        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 1 of 32




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SARAH PALIN, an individual,
                                                          No. 17 Civ. 4853
                        Plaintiff,
                                                          Hon. Jed S. Rakoff
   – against –
                                                          ECF Case
THE NEW YORK TIMES COMPANY,
a New York corporation, and JAMES
BENNET, an individual,

                        Defendant.


                             DECLARATION OF SHANE B. VOGT

SHANE B. VOGT, pursuant to 28 U.S.C. § 1746, hereby declares and says:

       1.        I am an attorney licensed to practice law in the State of Florida, specially admitted

to practice in this Court [Doc. 13] and a partner in the law firm of Bajo Cuva Cohen Turkel,

P.A., counsel of record for plaintiff in the above-captioned matter, Sarah Palin.

       2.        I submit this Declaration in support of Plaintiff’s Response to Defendants’ Local

Rule 56.1 Statement of Material Facts [Doc. 97] and Counterstatement of Material Facts in

Opposition to Defendants’ Motion for Summary Judgment.

       3.        Attached hereto as Exhibit 1 is a true and authentic copy of the deposition of

Andrew Sullivan dated May 11, 2020.

       4.        Attached hereto as Exhibit 2 is a true and authentic copy of the deposition of

Eileen Lepping dated May 5, 2020.

       5.        Attached hereto as Exhibit 3 is a true and authentic copy of the deposition of

Elizabeth Williamson dated May 18 and May 19, 2020.
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 2 of 32




       6.     Attached hereto as Exhibit 4 is a true and authentic copy of the deposition of

James Bennet dated May 26 and May 27, 2020.

       7.     Attached hereto as Exhibit 5 is a true and authentic copy of the deposition of

Justin Stile dated May 29, 2020.

       8.     Attached hereto as Exhibit 6 is a true and authentic copy of the deposition of

Linda Cohn dated May 7, 2020.

       9.     Attached hereto as Exhibit 7 is a true and authentic copy of the deposition of

Phoebe Lett dated May 4, 2020.

       10.    Attached hereto as Exhibit 8 is a true and authentic copy of the deposition of

Ross Douthat dated May 8, 2020.

       11.    Attached hereto as Exhibit 9 is a true and authentic copy of excerpts from the

deposition of Sarah Palin dated May 20 and May 21, 2020.

       12.    Attached hereto as Exhibit 10 is a true and authentic copy of excerpts from the

deposition of Tim Crawford dated May 12, 2020.

       13.    Attached hereto as Exhibit 11 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 1, “Talk to The Times: Editorial Page Editor Andrew Rosenthal,” an article

published by The New York Times on April 12, 2009, produced in discovery by Plaintiff bearing

Bates stamps PALIN 3601-3622.

       14.    Attached hereto as Exhibit 12 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 2, Ethical Journalism—A Handbook of Values and Practices for the News &

Editorial Departments [2004], produced in discovery by Defendants bearing Bates stamps

NYTIMES 309-344.




                                              2
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 3 of 32




        15.   Attached hereto as Exhibit 13 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 3, NYT Guidelines on Integrity, produced in discovery by Defendants

bearing Bates stamps NYTIMES 345-351.

        16.   Attached hereto as Exhibit 14 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 6, “The NY Times promised to fact check their new climate denier columnist

– they lied,” an article published by Think Progress on April 29, 2017, and produced in discovery

by Plaintiff bearing Bates stamps PALIN 4615-4623.

        17.   Attached hereto as Exhibit 15 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 7, “Systemic Change Needed After Faulty Times Article,” an article published

by The New York Times on December 18, 2015, and produced in discovery by Plaintiff bearing

Bates stamps PALIN 4063-4067.

        18.   Attached hereto as Exhibit 16 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 8, “Time, the Enemy,” an article published by The New York Times on

January 15, 2011, and produced in discovery by Plaintiff bearing Bates stamps PALIN 3659-

3664.

        19.   Attached hereto as Exhibit 17 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 10, “Playing All the Angles,” an article published by The New York Times

on October 16, 2010.

        20.   Attached hereto as Exhibit 18 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 11, “Sarah Palin, Rage Whisperer,” an article published by The New York

Times on January 25, 2016, and produced in discovery by Plaintiff bearing Bates stamps

PALIN 3556-3560.




                                               3
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 4 of 32




       21.    Attached hereto as Exhibit 19 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 12, “She Who Must Not Be Named,” an article published by The New York

Times on December 3, 2010, and produced in discovery by Plaintiff bearing Bates stamps

PALIN 3562-3564.

       22.    Attached hereto as Exhibit 20 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 13, “Staff Anxiety” Email between Bennet & Stephens [2/7/2017], and

produced in discovery by Defendants bearing Bates stamps NYTIMES 707-708.

       23.    Attached hereto as Exhibit 21 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 15, “Are we writing about the congressional shooting” Email String between

Williamson/Semple/Fox [6/14/2017], and produced in discovery by Defendants bearing Bates

stamps NYTIMES 1041.

       24.    Attached hereto as Exhibit 22 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 16, “Are we writing on congressional shooting” Email String between

Williamson/Semple/Fox/Cohn/Lepping/Lett [6/14/2017], and produced in discovery by

Defendants bearing Bates stamps NYTIMES 1068-1069.

       25.    Attached hereto as Exhibit 23 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 17, “Are we writing on the congressional shooting” Email String between

Semple/Cohn/Bennet/Lepping/Lett/Williamson/Fox [6/14/2017], and produced in discovery by

Defendants bearing Bates stamps NYTIMES 1070-1071.

       26.    Attached hereto as Exhibit 24 is a true and authentic copy of “STATEMENT:

Gabby Giffords on Today’s Attack” Email from responsiblesolutions.org [6/14/2017], and

produced in discovery by Defendants bearing Bates stamps NYTIMES 1076-1077.




                                             4
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 5 of 32




        27.   Attached hereto as Exhibit 25 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 20, “POSSIBLE shooter’s POSSIBLE social media pages pro-Bernie, anti-

Trump” Email String between Bennet/Williamson/Semple/Fox/Cohn [6/14/2017], and produced

in discovery by Defendants bearing Bates stamps NYTIMES 1078.

        28.   Attached hereto as Exhibit 26 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 22, “Gun Control past pieces from Bob” Email String between

Lett/Williamson/Semple/Cohn [6/14/2017], and produced in discovery by Defendants bearing

Bates stamps NYTIMES 1080.

        29.   Attached hereto as Exhibit 27 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 25, “Gun Control past pieces from Bob” Email String between

Lett/Williamson [6/14/2017], and produced in discovery by Defendants bearing Bates stamps

NYTIMES 1156.

        30.   Attached hereto as Exhibit 28 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 27, “Gun Control past pieces from Bob” Email String between Lett/Bennet

[6/14/2017], and produced in discovery by Defendants bearing Bates stamps NYTIMES 1159-

1160.

        31.   Attached hereto as Exhibit 29 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 29, “Gun Control past pieces from Bob” Email String between

Williamson/Bennet [6/14/2017], and produced in discovery by Defendants bearing Bates stamps

NYTIMES 1164-1165.

        32.   Attached hereto as Exhibit 30 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 30, Jay Brown 8/17/2017 Email w/attached NYT Editorials Bennet

referenced in testimony.




                                            5
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 6 of 32




       33.    Attached hereto as Exhibit 31 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 33, America’s Lethal Politics—Williamson Draft, and produced in discovery

by Defendants bearing Bates stamps PALIN 234-235.

       34.    Attached hereto as Exhibit 32 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 34, “Sarah Palin’s ‘Crosshairs’ Ad Dominates Giffords Debate,” an article

published by ABC News on January 9, 2011, and produced in discovery by Plaintiff bearing

Bates stamps PALIN 1-3.

       35.    Attached hereto as Exhibit 33 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 35, “America’s Lethal Politics,” an article published by The New York

Times [6/14/2017 Original Version--Online] , and produced in discovery by Plaintiff bearing

Bates stamps PALIN 2738-2742.

       36.    Attached hereto as Exhibit 34 is a true and authentic copy of NYT Opinion Tweet

of America’s Lethal Politics [6/14/2017] , and produced in discovery by Plaintiff bearing Bates

stamps PALIN 3824.

       37.    Attached hereto as Exhibit 35 is a true and authentic copy of NYT (Main Twitter

Account) Tweet of America’s Lethal Politics [6/14/2017].

       38.    Attached hereto as Exhibit 36 is a true and authentic copy of “America’s Lethal

Politics,” an article published by The New York Times [6/14/2017 Original Version--Print], and

produced in discovery by Defendants bearing Bates label NYTIMES 2911.

       39.    Attached hereto as Exhibit 37 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 37, “Giffords” Email String between Lepping/Bennet/Williamson

[6/15/2017], and produced in discovery by Defendants bearing Bates label NYTIMES 1803.




                                              6
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 7 of 32




       40.    Attached hereto as Exhibit 38 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 38, “NYTimes: The Trumpiest Roman of Them All” Email String between

Bennet/Douthat [6/14/2017-6/15/2017], and produced in discovery by Defendants bearing Bates

label NYTIMES 1716-1717.

       41.    Attached hereto as Exhibit 39 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 38(A), Jonathan Chait Tweet dated June 15, 2017.

       42.    Attached hereto as Exhibit 40 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 38(B), Chris Hayes Tweet dated June 15, 2017.

       43.    Attached hereto as Exhibit 41 is a true and authentic copy of “NYTimes: The

Trumpiest Roman of Them All” Email String between Bennet/Douthat [6/14/2017-6/15/2017],

and produced in discovery by Defendants bearing Bates label NYTIMES 1736-1737.

       44.    Attached hereto as Exhibit 42 is a true and authentic copy of “NYT Editorial

correction” Email String between Rhoades Ha/Rubin/Alahydoian/Ingber [6/15/2017], and

produced in discovery by Defendants bearing Bates label NYTIMES 1995.

       45.    Attached hereto as Exhibit 43 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 50, “America’s Lethal Politics—First Correction,” an article published by

The New York Times on June 15, 2017, and produced in discovery by Plaintiff bearing Bates

label PALIN 2728-2732.

       46.    Attached hereto as Exhibit 44 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 51, “America’s Lethal Politics—Second Correction,” an article published by

The New York Times on June 16, 2017, and produced in discovery by Plaintiff bearing Bates

label PALIN 2733-2737.




                                              7
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 8 of 32




        47.   Attached hereto as Exhibit 45 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 52, NYTOpinion Tweet—“We got an important fact wrong” dated June 15,

2017, and produced in discovery by Plaintiff bearing Bates label PALIN 3827-3828.

        48.   Attached hereto as Exhibit 46 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 53, NYTOpinion Full Correction Tweet (3 parts) dated June 15, 2017, and

produced in discovery by Plaintiff bearing Bates label PALIN 3829-3833.

        49.   Attached hereto as Exhibit 47 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 55, Sarah Palin Tweets regarding Editorial to “@nytopinion” dated June 15,

2017, and produced in discovery by Plaintiff bearing Bates label PALIN 4275-4282.

        50.   Attached hereto as Exhibit 48 is a true and authentic copy of Sarah Palin’s “With

this sickening NYT’s editorial” Tweet [6/15/2017], and produced in discovery by Plaintiff

bearing Bates label PALIN 4283-4284.

        51.   Attached hereto as Exhibit 49 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 58, NYT Opinion Section—Print Edition—Correction of America’s Lethal

Politics [6/16/2017], and produced in discovery by Defendants bearing Bates label

NYTIMES 2915.

        52.   Attached hereto as Exhibit 50 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 60, “The Tucson Witch Hunt,” an article published by The New York Times

on January 14, 2011, and produced in discovery by Plaintiff bearing Bates label PALIN 3655-

3658.

        53.   Attached hereto as Exhibit 51 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 64, “Suspect’s Odd Behavior Caused Growing Alarm,” an article published




                                              8
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 9 of 32




by The New York Times on January 9, 2011, and produced in discovery by Plaintiff bearing

Bates label PALIN 3588-3595.

       54.    Attached hereto as Exhibit 52 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 67, “Looking Behind the Mug-Shot Grin,” an article published by The New

York Times on January 15, 2011, and produced in discovery by Plaintiff bearing Bates label

PALIN 3426-3438.

       55.    Attached hereto as Exhibit 53 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 69, “‘The Newsroom Feels Embarassed’: Backfires and Explosions at The

New York Times As a Possible Future Chief Re-Invents The Paper’s Opinion’s Pages,”

published by Vanity Fair HIVE on February 26, 2018, and produced in discovery by Plaintiff

bearing Bates label PALIN 4655-4662.

       56.    Attached hereto as Exhibit 54 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 69(A), NYTComms Tweet re. Bennet Statement on Quinn Norton [2/14/2018].

       57.    Attached hereto as Exhibit 55 is a true and authentic copy of “Times Stands By

Editorial Board Member After Outcry Over Old Tweets,” an article published by The New York

Times on August 2, 2018.

       58.    Attached hereto as Exhibit 56 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 69(C), “The Outrage Over Sarah Jeong,” an article published by The New

York Times on August 9, 2018.

       59.    Attached hereto as Exhibit 57 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 69(D), “Former NYT writer apologizes for ‘inappropriate’ Tweet criticizing

Sarah Jeong,” an article published by The Washington Times on August 1, 2018.




                                             9
       Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 10 of 32




       60.    Attached hereto as Exhibit 58 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 70, “‘Criticize Our Work Privately’: NYT editorial page chief sends a 1,500-

word treatise to colleagues” an article published by The Washington Post on February 16, 2018,

and produced in discovery by Plaintiff bearing Bates label PALIN 4670-4679.

       61.    Attached hereto as Exhibit 59 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 72, “shootings in backfield, thanks” Email from Williamson to

Bennet/Semple/Fox/Clines [6/14/2017], and produced in discovery by Defendants bearing Bates

stamp NYTIMES 1228.

       62.    Attached hereto as Exhibit 60 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 74, “guns in Virginia” Email from Lepping to Bennet/Williamson/Fox/Cohn

[6/14/2017], and produced in discovery by Defendants bearing Bates stamp NYTIMES 1285.

       63.    Attached hereto as Exhibit 61 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 74(A), a page titled Law Center to Prevent Gun Violence.

       64.    Attached hereto as Exhibit 62 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 74(B), a page titled Giffords Law Center to Prevent Gun Violence.

       65.    Attached hereto as Exhibit 63 is a true and authentic copy of Plaintiff’s

Deposition   Exhibit   81,   “earlier   version,   w   Linda’s    question”   email    between

Wegman/Williamson [6/15/2017], and produced in discovery by Defendants bearing Bates

stamp NYTIMES 2116-2117.

       66.    Attached hereto as Exhibit 64 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 85, “editorial and readers?” Email string between Ingber/Bennet

[6/15/2017], and produced in discovery by Defendants bearing Bates stamp NYTIMES 1956.




                                              10
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 11 of 32




        67.   Attached hereto as Exhibit 65 is a true and authentic copy of Plaintiff’s

Deposition    Exhibit     86,    “editorial    and    readers?”      Email    string   between

Ingber/Bennet/Evans/Higa [6/15/2017], and produced in discovery by Defendants bearing Bates

stamp NYTIMES 2019-2021.

        68.   Attached hereto as Exhibit 66 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 87, “editorial and readers?” Email string between Ingber/Higa [6/15/2017],

and produced in discovery by Defendants bearing Bates stamp NYTIMES 2022-2025.

        69.   Attached hereto as Exhibit 67 is a true and authentic copy of Plaintiff’s

Deposition    Exhibit     89,    “editorial    and    readers?”      Email    string   between

Ingber/Bennet/Evans/Higa [6/15/2017], and produced in discovery by Defendants bearing Bates

stamp NYTIMES 2042-2045.

        70.   Attached hereto as Exhibit 68 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 94, “DRAFT—crop comm note” Email String between Bevacqua/Rhoades

Ha [6/16/2017], and produced in discovery by Defendants bearing Bates stamp NYTIMES 2798-

2804.

        71.   Attached hereto as Exhibit 69 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 122, List of Jared Loughner Articles, The Atlantic.

        72.   Attached hereto as Exhibit 70 is a true and authentic copy of Comments on

“America’s Lethal Politics,” an article published by The New York Times on June 14, 2017.

        73.   Attached hereto as Exhibit 71 is a true and authentic copy of an “editorials INYT,

Fri., June 16” Email from Cohn to Levine/et.al. [6/14/2017], and produced in discovery by

Defendants bearing Bates stamps NYTIMES 1342-1343.




                                               11
       Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 12 of 32




       74.    Attached hereto as Exhibit 72 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 110, America’s Lethal Politics—International Edition—print edition

[6/16/2017], and produced in discovery by Defendants bearing Bates stamp NYTIMES 2913.

       75.    Attached hereto as Exhibit 73 is a true and authentic copy of a “CNN request for

comment re: Times Editorial” Email String between O. Darcy(CNN)/Rhoades Ha [6/15/2017],

and produced in discovery by Defendants bearing Bates stamps NYTIMES 2153-2157.

       76.    Attached hereto as Exhibit 74 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 123, “Caldwell’s Unfairness,” an article published by The Atlantic January

15, 2011, and produced in discovery by Plaintiff bearing Bates stamps PALIN 4388-4391.

       77.    Attached hereto as Exhibit 75 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 127, “My Sarah Palin Romance,” an article published by The New York

Times on January 20, 2016.

       78.    Attached hereto as Exhibit 76 is a true and authentic copy of “Sarah Palin

endorses Darryl Glenn in Colorado’s U.S. Senate primary,” an article published by The Denver

Post dated June 7, 2016, and produced in discovery by Plaintiff bearing Bates stamps PALIN

4566-4570.

       79.    Attached hereto as Exhibit 77 is a true and authentic copy of “Arrest Made in

Threat on Sen. Bennet’s Office,” an article published by The Atlantic on January 10, 2011, and

produced in discovery by Plaintiff bearing Bates stamps PALIN 4381-4387.

       80.    Attached hereto as Exhibit 78 is a true and authentic copy of “A Smear?,” an

article published by The Atlantic on August 31, 2008.




                                              12
       Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 13 of 32




       81.    Attached hereto as Exhibit 79 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 142, “Why Does Trigg Matter?,” an article published by The Atlantic on

June 28, 2010, and produced in discovery by Plaintiff bearing Bates stamps PALIN 4540-4549.

       82.    Attached hereto as Exhibit 80 is a true and authentic copy of “The bogus claim

that a map of crosshairs by Sarah Palin’s PAC incited Rep. Gabby Giffords’s shooting,” an

article published by The Washington Post on June 15, 2017, and can be found at

https://www.washingtonpost.com/news/fact-checker/wp/2017/06/15/the-bogus-claim-that-a-

map-of-crosshairs-by-sarah-palins-pac-incited-rep-gabby-giffordss-shooting/.

       83.    Attached hereto as Exhibit 81 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 146, “An Assassination Attempt in Arizona: Live Blogging - Andrew

Sullivan,” an article published by The Atlantic on January 8, 2011, and produced in discovery by

Plaintiff bearing Bates stamps PALIN 4359-4372.

       84.    Attached hereto as Exhibit 82 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 146(A), “An Assassination?,” an article published by The Atlantic, and

produced in discovery by Plaintiff bearing Bates stamps PALIN 4351-4358.

       85.    Attached hereto as Exhibit 83 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 147, “Was the Shooting of Rep. Gabrielle Giffords Political?,” an article

published by The Atlantic on January 5, 2011, and produced in discovery by Plaintiff bearing

Bates stamps PALIN 4514-4521.

       86.    Attached hereto as Exhibit 84 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 148, “Did Sarah Palin’s Target Map Play Role in Giffords Shooting?,” an

article published by The Atlantic on January 16, 2011, and produced in discovery by Plaintiff

bearing Bates stamps PALIN 4392-4399.




                                              13
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 14 of 32




        87.   Attached hereto as Exhibit 85 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 149, “What We Know About Jared Lee Loughner,” an article published by

The Atlantic on January 10, 2011, and produced in discovery by Plaintiff bearing Bates stamps

PALIN 4530-4538.

        88.   Attached hereto as Exhibit 86 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 150, “Stop the Blame Game,” an article published by The Atlantic on

January 11, 2011, and produced in discovery by Plaintiff bearing Bates stamps PALIN 4477-

4485.

        89.   Attached hereto as Exhibit 87 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 151, “The More We Know,” an article published by The Atlantic on

January 17, 2011, and produced in discovery by Plaintiff bearing Bates stamps PALIN 4498-

4505.

        90.   Attached hereto as Exhibit 88 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 153, “Ten Days That Defined 2011,” an article published by The Atlantic on

December 29, 2011, and produced in discovery by Plaintiff bearing Bates stamps PALIN 4486-

4497.

        91.   Attached hereto as Exhibit 89 is a true and authentic copy of “The New York

Times Has Abandoned Liberalism for Activism,” an article published by New Yorker Magazine

on September 13, 2019.

        92.   Attached hereto as Exhibit 90 is a true and authentic copy of “Sarah Jeong and

the N.Y. Times: When Racism is Fit to Print,” an article published by New York Magazine on

August 3, 2018.




                                             14
       Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 15 of 32




       93.    Attached hereto as Exhibit 91 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 159, “Can the Bennet Brothers save the Establishment?,” an article

published by The Washington Post on October 29, 2019.

       94.    Attached hereto as Exhibit 92 is a true and authentic copy of “The Day Trig Was

Born,” an article published by The Daily Dish on June 31, 2011.

       95.    Attached hereto as Exhibit 93 is a true and authentic copy of “Q&A Transcript:

James Bennet Talks about His Editorial Page With New York Times Staffers,” an article

published by Huffington Post on February 21, 2018.

       96.    Attached hereto as Exhibit 94 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 162, Daily Clip Report June 14 Email to James Bennet, and produced in

discovery by Defendants bearing Bates stamps NYTIMES 3136-3198.

       97.    Attached hereto as Exhibit 95 is a true and authentic copy of “The real tragedy of

Orlando” Op-Ed proposal Bennet forwards to Dao [6/15/2017], and produced in discovery by

Defendants bearing Bates stamps NYTIMES 3201-3204.

       98.    Attached hereto as Exhibit 96 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 164, “possible shooter id” Email sent from Williamson to Fox [6/14/2017],

and produced in discovery by Defendants bearing Bates stamps NYTIMES 1035.

       99.    Attached hereto as Exhibit 97 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 165, “POSSIBLE shooter’s POSSIBLE social media” Email sent from

Williamson to Bennet/Semple/Fox [6/14/2017], and produced in discovery by Defendants

bearing Bates stamps NYTIMES 1036.




                                              15
       Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 16 of 32




       100.   Attached hereto as Exhibit 98 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 172, “hey” Email from Bennet to Williamson [6/14/2017], and produced in

discovery by Defendants bearing Bates stamps NYTIMES 3239.

       101.   Attached hereto as Exhibit 99 is a true and authentic copy of a “Fox News

Comment Request” Email String between Bennet/Rhoades Ha [6/15/2017], and produced in

discovery by Defendants bearing Bates stamps NYTIMES 1965-1967.

       102.   Attached hereto as Exhibit 100 is a true and authentic copy of a “question from

Yahoo News” Email between Stableford & Rhoades Ha [6/15/2017], and produced in discovery

by Defendants bearing Bates stamps NYTIMES 2151.

       103.   Attached hereto as Exhibit 101 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 180, Text Exchange w James Email from Williamson to self [6/16/2017], and

produced in discovery by Defendants bearing Bates stamps NYTIMES 3261.

       104.   Attached hereto as Exhibit 102 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 181, “We Don’t Have Proof Yet,” an article published by The Wall Street

Journal on January 10, 2011.

       105.   Attached hereto as Exhibit 103 is a true and authentic copy of “Assassination

Attempt in Arizona,” an article published by The New York Times on January 8, 2011.

       106.   Attached hereto as Exhibit 104 is a true and authentic copy of “Climate of Hate,”

an article published by The New York Times on January 9, 2011.

       107.   Attached hereto as Exhibit 105 is a true and authentic copy of “Massacre,

followed by libel,” an article published by The Washington Post on February 26, 2011.




                                              16
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 17 of 32




        108.   Attached hereto as Exhibit 106 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 182, “It Did Not,” an article published by The Wall Street Journal on

January 13, 2011.

        109.   Attached hereto as Exhibit 107 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 183, “Sarah Palin Is Right About ‘Blood Libel,’” an article published by The

Wall Street Journal on January 14, 2011.

        110.   Attached hereto as Exhibit 108 is a true and authentic copy of “What Happened

at the Shooting at a Congressional Baseball Practice,” an article published by The New York

Times on June 14, 2017.

        111.   Attached hereto as Exhibit 109 is a true and authentic copy of “Sarah Palin’s

Breasts and Andrew Sullivan,” an article published by Commentary Magazine on February 8,

2010.

        112.   Attached hereto as Exhibit 110 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 189, “ARS PAC Endorses Michael Bennet for United States Senate,” an

article published by Americans for Responsible Solutions on August 24, 2016, and produced in

discovery by Plaintiff bearing Bates stamps PALIN 45-46.

        113.   Attached hereto as Exhibit 111 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 190, “Watch Colorado Se. Michael Bennet’s Floor Speech on Guns,” an

article published by The Colorado Independent on June 16, 2016, and produced in discovery by

Plaintiff bearing Bates stamps PALIN 4550-4554.

        114.   Attached hereto as Exhibit 112 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 191, “James Bennet: The big ideas,” an article published by The Writer on

March 15, 2016.




                                              17
       Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 18 of 32




       115.   Attached hereto as Exhibit 113 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 192, “The well-connected Bennet family,” an article published by Muckety

on August 14, 2017.

       116.   Attached hereto as Exhibit 114 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 195, “Technology Policing Violence,” an article published by C-SPAN on

May 6, 2014, and produced in discovery by Plaintiff bearing Bates stamps PALIN 2415-2417.

       117.   Attached hereto as Exhibit 115 is a true and authentic copy of “Sarah Palin

Endorses Donald Trump, Which Could Bolster Him in Iowa,” an article published by The New

York Times on January 19, 2016.

       118.   Attached hereto as Exhibit 116 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 200, “Trump Suggests ‘Second Amendment People’ Could Act Against

Hillary Clinton,” an article published by The New York Times on August 9, 2016.

       119.   Attached hereto as Exhibit 117 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 201, “For The New York Times, Trump is a sparring partner with benefits,”

an article published by Columbia Journalism Review on June 29, 2017.

       120.   Attached hereto as Exhibit 118 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 201(A), “To Our Readers, From the Publisher and Executive Editor,” an

article published by The New York Times on November 13, 2016.

       121.   Attached hereto as Exhibit 119 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 205, “ New York Times requests apology from Fox on ISIS Story,” an article

published by Politico on July 23, 2017, and produced in discovery by Plaintiff bearing Bates

stamps PALIN 4123-4127.




                                             18
       Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 19 of 32




       122.   Attached hereto as Exhibit 120 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 206, “Trump’s Wink to ‘Second Amendment People,’” an article published

by The New York Times on August 9, 2016.

       123.   Attached hereto as Exhibit 121 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 207, Bennet Boom Order/Reimbursement Request—“The Persecution of

Sarah Palin” [12/17/2016], and produced in discovery by Defendants bearing Bates stamps

JBENNET 10-20.

       124.   Attached hereto as Exhibit 122 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 208, Enough Said Excerpts emailed to Bennet/Baquet by Mark Thompson

[6/15/2016], and produced in discovery by Defendants bearing Bates stamps NYTIMES 354-

397.

       125.   Attached hereto as Exhibit 123 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 209, Bennet forwards Thompson email re. Enough Said to J. Dao

[6/16/2016], and produced in discovery by Defendants bearing Bates stamps NYTIMES 398.

       126.   Attached hereto as Exhibit 124 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 210, Bennet email string with Williamson re. RNC Lineup [7/14/2016], and

produced in discovery by Defendants bearing Bates stamps NYTIMES 442.

       127.   Attached hereto as Exhibit 125 is a true and authentic copy of a Cohn Email

String with Bennet re. “Palin” [7/15/2016], and produced in discovery by Defendants bearing

Bates stamps NYTIMES 443.

       128.   Attached hereto as Exhibit 126 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 212, Williamson email string with Bennet/Cohn/Semple re. “Pence”

[7/15/2016], and produced in discovery by Defendants bearing Bates stamps NYTIMES 444.




                                            19
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 20 of 32




        129.     Attached hereto as Exhibit 127 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 213, NYT Daily Clip Report Email 7/18/2016—GOP Arena Highlights

Trump’s Blacklist, and produced in discovery by Defendants bearing Bates stamps

NYTIMES 445.

        130.     Attached hereto as Exhibit 128 is a true and authentic copy of “The

Opinionator,” a publication by The Baffler [December 2017].

        131.     Attached hereto as Exhibit 129 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 216, “House Democrats unveil top 2020 targets,” an article published by

CNN dated January 28, 2019.

        132.     Attached hereto as Exhibit 130 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 216(A), “Democrats Go on Offense – DCCC Chairwoman Cheri Bustos

Announces Initial 2020 Offensive Battlefield,” a press release by the DCCC dated January 28,

2019.

        133.     Attached hereto as Exhibit 131 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 217, “Heartland Strategy: Democrats can’t be a national party if they cede

all of red America to the GOP. They must compete in the heartland. Here’s how they can do it,”

an article published by DLC | Blueprint Magazine on December 13, 2004.

        134.     Attached hereto as Exhibit 132 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 218, “New Colleague to Stir Things Up” Tweet by James Bennet dated

April 5, 2017.

        135.     Attached hereto as Exhibit 133 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 220, “Sarah Palin’s & Democrats’ Maps With Crosshairs, Targets,

Bullseyes,” an article published by Fact Real on January 11, 2011.




                                              20
       Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 21 of 32




       136.   Attached hereto as Exhibit 134 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 222, DCCC Frontline Members Breakfast Flyer [7/9/2009].

       137.   Attached hereto as Exhibit 135 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 223, “Exclusive – Sarah Palin Condemns ‘Sick Audacity’ of Kathy Griffin’s

Trump Beheading Photo,” an article published by Breitbart on May 30, 2017, and produced in

discovery by Plaintiff bearing Bates stamps PALIN 5348-5350.

       138.   Attached hereto as Exhibit 136 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 226, 5 Best Columns from the Atlantic Wire dated November 28, 2011, and

produced in discovery bearing Bates stamp ATLANTIC 2644.

       139.   Attached hereto as Exhibit 137 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 228, MPA Daily News Roundup 9.5.11, and produced in discovery bearing

Bates stamps ATLANTIC 2595-2598.

       140.   Attached hereto as Exhibit 138 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 230, Something About Tucson the I Haven’t Said Email & Attachment

[1/14/2011], and produced in discovery bearing Bates stamps ATLANTIC 832-836.

       141.   Attached hereto as Exhibit 139 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 230(A), “How the Media Botched the Arizona Shooting,” an article published

by The New Republic on January 14, 2011 (hyper-linked in Plaintiff’s Deposition Exhibit 230).

       142.   Attached hereto as Exhibit 140 is a true and authentic copy of a “Question from

Business Insider” Email String between Rhoades Ha/Max Tani [6/15/2017], and produced in

discovery by Defendants bearing Bates stamps NYTIMES 1980.




                                              21
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 22 of 32




        143.   Attached hereto as Exhibit 141 is a true and authentic copy of a NYT Editorial

Email String Between Rhoades Ha & Sara Fisher (Axios) [6/15/2017], and produced in

discovery by Defendants bearing Bates stamps NYTIMES 1981-1982.

        144.   Attached hereto as Exhibit 142 is a true and authentic copy of a CNN Request for

Comment re. Times Editorial Email String Between Rhoades Ha/E. Murphy/Oliver Darcy

[6/15/2017], and produced in discovery by Defendants bearing Bates stamps NYTIMES 1986-

1987.

        145.   Attached hereto as Exhibit 143 is a true and authentic copy of a WaPo question

on Loughner claim Email String between Bennet and Paul Farhi [6/15/2017], and produced in

discovery by Defendants bearing Bates stamp NYTIMES 2009.

        146.   Attached hereto as Exhibit 144 is a true and authentic copy of a CNN Request for

Comment re. Times Editorial Email String Between Rhoades Ha/Oliver Darcy [6/15/2017], and

produced in discovery by Defendants bearing Bates stamps NYTIMES 2171-2173.

        147.   Attached hereto as Exhibit 145 is a true and authentic copy of a CNN Request for

Comment re. Times Editorial Email String Between Rhoades Ha/Oliver Darcy [6/15/2017], and

produced in discovery by Defendants bearing Bates stamps NYTIMES 2248-2250.

        148.   Attached hereto as Exhibit 146 is a true and authentic copy of a Politifact Media

Inquiry re. America’s Lethal Politics Email String [6/15/2017], and produced in discovery by

Defendants bearing Bates stamps NYTIMES 2254-2257.

        149.   Attached hereto as Exhibit 147 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 249, NYT/Trump Twitter Exchange dated November 13, 2016.

        150.   Attached hereto as Exhibit 148 is a true and authentic copy of How ‘Fake News’

Changed The New York Times—The Wilson Quarterly [Winter 2018].




                                              22
         Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 23 of 32




         151.   Attached hereto as Exhibit 149 is a true and authentic copy of CNN Reliable

Sources – Transcripts (Air Date: February 26, 2017).

         152.   Attached hereto as Exhibit 150 is a true and authentic copy of “The Truth Is

Hard,’ Says The New York Times’ First-Ever Oscars Ad,” an article published by Advertising

Age on February 23, 2017, and produced in discovery by Plaintiff bearing Bates stamps PALIN

20-30.

         153.   Attached hereto as Exhibit 151 is a true and authentic copy of NYT Truth

Advertisements, and produced in discovery by Plaintiff bearing Bates stamps PALIN 3646-3654.

         154.   Attached hereto as Exhibit 152 is a true and authentic copy of The Truth—

NYTStore—Truth Merchandise, and produced in discovery by Plaintiff bearing Bates stamps

PALIN 4074-4076.

         155.   Attached hereto as Exhibit 153 is a true and authentic copy of “The Public Editor

Signs Off,” an article published by The New York Times on June 2, 2017.

         156.   Attached hereto as Exhibit 154 is a true and authentic copy of “NYT’s New

‘Reader Center’ Already Proving a Step Backward in Accountability,” an article published by

FAIR on June 23, 2017.

         157.   Attached hereto as Exhibit 155 is a true and authentic copy of “Reader Center:

Covering Studies That Were Not Peer Reviewed,” an article published by The New York Times

on June 22, 2017.

         158.   Attached hereto as Exhibit 156 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 259, A Note from James Bennet e-mail to NYT employees [2/15/2018], and

produced in discovery by Defendants bearing Bates stamps NYTIMES 2855-2856.




                                               23
          Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 24 of 32




          159.   Attached hereto as Exhibit 157 is a true and authentic copy of “How the New

York Times Maintains its Credibility,” an article published by Quill on December 15, 2018.

          160.   Attached hereto as Exhibit 158 is a true and authentic copy a Tweet posted by

James      Bennet    dated    February    26,    2017,   and    which    can    be    found    at

https://twitter.com/JBennet/status/836072914826952704.

          161.   Attached hereto as Exhibit 159 is a true and authentic copy of The New York

Times Company 2019 Annual Report.

          162.   Attached hereto as Exhibit 160 is a true and authentic copy of excerpts from The

New York Times Manual of Style & Usage.

          163.   Attached hereto as Exhibit 161 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 285, Gun Control : Changing Perspectives, a publication of The York Times

(2019).

          164.   Attached hereto as Exhibit 162 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 286, “The Corrosive Politics That Threaten L.G.T.B. Americans,” an article

published by The New York Times on June 15, 2016.

          165.   Attached hereto as Exhibit 163 is a true and authentic copy of “How the Trolls

Stole Washington,” an article published by The New York Times on February 28, 2017.

          166.   Attached hereto as Exhibit 164 is a true and authentic copy of Williamson/Bennet

6/15/2017 Text Exchange (screen shots), and produced in discovery by Defendants bearing Bates

stamps JBENNET 39.

          167.   Attached hereto as Exhibit 165 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 293, “The New York Times is trying to narrow the distance between reporters

and analytics data,” an article published by Nieman Lab dated July 25, 2016.




                                                24
       Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 25 of 32




       168.   Attached hereto as Exhibit 166 is a true and authentic copy of Innovation Report,

a publication of The New York Times dated March 24, 2014.

       169.   Attached hereto as Exhibit 167 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 301, The New York Times Homepage Preservation [6/15/2017].

       170.   Attached hereto as Exhibit 168 is a true and authentic copy of “How the NYT’s

AI-driven data insight tool is informing ad campaigns,” an article published by FIPP dated

January 10, 2019.

       171.   Attached hereto as Exhibit 169 is a true and authentic copy of “The New York

Times Advertising & Marketing Solutions Group Introduces ‘nytDEMO’ : A Cross-Functional

Team Focused on Bringing Insights and Data Solutions to Brands,” an article published by

Business Wire dated February 15, 2018.

       172.   Attached hereto as Exhibit 170 is a true and authentic copy of Exhibit A to the

Deposition of Phoebe Lett dated May 4, 2020, LinkedIn profile of Phoebe Lett.

       173.   Attached hereto as Exhibit 171 is a true and authentic copy of Exhibit D to the

Deposition of Hanna Ingber dated May 6, 2020, “Mom” For Vice President! ,” an article

published by Huffington Post dated May 29, 2008.

       174.   Attached hereto as Exhibit 172 is a true and authentic copy of Defendants’

Deposition Exhibit 16, “Don’t get Demoralized! Get organized! Take Back the 20! ,” a

Facebook post by Sarah Palin.

       175.   Attached hereto as Exhibit 173 is a true and authentic copy of the transcript of the

hearing held before Hon. Jed S. Rakoff on July 31, 2017.




                                               25
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 26 of 32




        176.   Attached hereto as Exhibit 174 is a true and authentic copy of a

Williamson/Semple/Bennet/Fox e-mail – “are we writing on the congressional shooting?”

[6/14/17], and produced in discovery by Defendants bearing Bates stamp NYTIMES 1034.

        177.   Attached hereto as Exhibit 175 is a true and authentic copy of documents bates

labeled PALIN 4571-4577, “Rival Colorado Democrats pay game of one-upmanship,” an article

published by The Denver Post dated September 12, 2009, and produced in discovery by Plaintiff

bearing Bates stamps PALIN 4571-4577.

        178.   Attached hereto as Exhibit 176 is a true and authentic copy of an article entitled

“Rep. Giffords’ Tucson office vandalized after health care vote,” published on Tucson.com dated

March 22, 2010, and which can be found at https://tucson.com/news/local/crime/rep-giffords-

tucson-office-vandalized-after-health-care-vote/article_eb24e4fe-35dc-11df-ad88-

001cc4c03286.html.

        179.   Attached hereto as Exhibit 177 is a true and authentic copy of an article entitled

“Vandalism reported at offices of three Democrats,” published by CNN dated March 22, 2010,

and found at https://www.cnn.com/2010/POLITICS/03/22/pols.dems.vandalized/index.html.

        180.   Attached hereto as Exhibit 178 is a true and authentic copy of an article entitled

“Vandals Attack Dem Offices Nationwide,” published by Talking Points Memo dated March 23,

2010, and which can be found at https://talkingpointsmemo.com/muckraker/vandals-attack-dem-

offices-nationwide.

        181.   Attached hereto as Exhibit 179 is a true and authentic copy of an article entitled

“Michael Brian Vanderboegh,” published by Southern Poverty Law Center, and which can be

found     at     https://www.splcenter.org/fighting-hate/extremist-files/individual/Michael-brian-

vanderboegh-0.




                                                26
         Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 27 of 32




         182.   Attached hereto as Exhibit 180 is a true and authentic copy of an article entitled

“To all modern sons of Liberty: THIS is your time. Break their windows. Break them NOW,”

published by Sipsey Street Irregulars dated March 19, 2010, and which can be found at

www.sipseystreetirregulars.blogspot.com/2010/03/to-all-modern-sons-of-liberty-this-is.html.

         183.   Attached hereto as Exhibit 181 is a true and authentic copy of an article entitled

“Giffords’s Office Was Vandalized by Followers of Former Militia Leader,” published by

Mother      Jones    dated      January    8,    2011,   and     which    can   be    found     at

https://www.motherjones.com/crime-justice/2011/01/giffordss-office-was-vandalized-followers-

former-militia-leader/.

         184.   Attached hereto as Exhibit 182 is a true and authentic copy of a page entitled

“Newspaper           of         record,”         which         can       be       found         at

https://en.wikipedia.org/wiki/Newspaper_of_record.

         185.   Attached hereto as Exhibit 183 is a true and authentic copy of a page entitled

“The New York Times,” which can be found at https://www.britannica.com/topic/The-New-York-

Times.

         186.   Attached hereto as Exhibit 184 is a true and authentic copy of a page entitled

“Encyclopedia             Britannica,”          which      can           be       found         at

https://en.wikipedia.org/wiki/Encyclop%C3%A6dia_Britannica.

         187.   Attached hereto as Exhibit 185 is a true and authentic copy of a page entitled

“New York Times (Online News),” which can be found at https://www.allsides.com/news-

source/new-york-times.




                                                  27
       Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 28 of 32




       188.   Attached hereto as Exhibit 186 is a true and authentic copy of a page entitled

“New York Times - Opinion,” which can be found at https://www.allsides.com/news-source/new-

york-times-opinion-media-bias.

       189.   Attached hereto as Exhibit 187 is a true and authentic copy of an article entitled

“Why Readers See The Times as Liberal,” published by The New York Times dated July 23,

2016, and which can be found at https://www.nytimes.com/2016/07/24/public-editor/liz-spayd-

the-new-york-times-public-editor.html.

       190.   Attached hereto as Exhibit 188 is a true and authentic copy of an article entitled

“End the Gun Epidemic in America,” published by The New York Times dated December 4,

2015, which can be found at https://www.nytimes.com/2015/12/05/opinion/end-the-gun-

epidemic-in-america.html.

       191.   Attached hereto as Exhibit 189 is a true and authentic copy of an article entitled

“Conservatives take shots at New York Times gun control editorial,” published by CNN dated

December 7, 2015, and which can be found at https://money.cnn.com/2015/12/07/media/erick-

erickson-new-york-times-gun-control-editorial/.

       192.   Attached hereto as Exhibit 190 is a true and authentic copy of an article entitled

“The New York Times ‘Truth’ Campaign Drives Digital Subscriptions,” published by Medium

dated September 20, 2018, and which can be found at https://medium.com/ama-marketing-

news/the-new-york-times-truth-campaign-drives-digital-subscriptions-3c1fcd2cc4e9.

       193.   Attached hereto as Exhibit 191 is a true and authentic copy of an article entitled

“Douglas Bennet, Who Led NPR and Wesleyan, Dies at 79,” published by The New York Times

dated June 13, 2018, and found at https://www.nytimes.com/2018/06/13/obituaries/douglas-

bennet-who-led-npr-and-wesleyan-dies-at-79.html.




                                              28
          Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 29 of 32




         194.    Attached hereto as Exhibit 192 is a true and authentic copy of an article entitled

“Expectations: Can the students who became a symbol of failed reform be rescued?,” pubshed

by   New        Yorker       Magazine   dated   January    8,   2007,    which          can   be    found   at

https://www.newyorker.com/magazine/2007/01/15/expectations.

         195.    Attached hereto as Exhibit 193 is a true and authentic copy of a page entitled

“Biography”            regarding      Michael    Bennet,        which        can         be        found    at

https://web.archive.org/web/20081022084212/http:/communications.dpsk12.org/newsroom/353/

224/ .

         196.    Attached hereto as Exhibit 194 is a true and authentic copy of an article entitled

“Bennet’s tale steeped in family roots,” published by Rocky Mountain News dated January 24,

2009,                  and            which          can                be                found             at

https://web.archive.org/web/20090301050159/http://www.rockymountainnews.com/news/2009/j

an/24/american-tale/.

         197.    Attached hereto as Exhibit 195 is a true and authentic copy of “Press Release –

Michael Bennet Named to U.S. Senate,” published by Bill Ritter, Colorado’s Governor, dated

January           3,          2009,       and       which          can             be         found         at

https://web.archive.org/web/20090131134816/http://www.colorado.gov/cs/Satellite?c=Page&cid

=1230985756099&pagename=GovRitter%2FGOVRLayout.

         198.    Attached hereto as Exhibit 196 is a true and authentic copy of an article entitled

“So What Do you Do James Bennet, Editor of The Atlantic,” published by Media Bistro on

March           19,           2008,       and       which          can             be         found         at

https://web.archive.org/web/20121102134858/http://www.mediabistro.com/So-What-Do-You-

Do-James-Bennet-Editor-of-The-Atlantic-a10106.html.




                                                   29
       Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 30 of 32




       199.    Attached hereto as Exhibit 197 is a true and authentic copy of an article entitled

“America Is Fracturing – and So Is ‘The New York Times’,” published by The Nation dated

June 8, 2020, and which can be found at https://www.thenation.com/article/society/racism-new-

york-times/.

       200.    Attached hereto as Exhibit 198 is a true and authentic copy of an article entitled

“Opinion: Trolling is Not Opinion,” published by The Outline dated August 30, 2017, and which

can      be      found       at      https://theoutline.com/post/2196/the-nyt-opinion-section-is-

bad?zd=1&zi=empkmqih.

       201.    Attached hereto as Exhibit 199 is a true and authentic copy of an article entitled

“How Bret Stephens and Bari Weiss have taken the NY Times’ campus concern trolling to new

heights in just 2 years,” published by Media Matters for America dated June 4, 2019, and which

can be found at https://www.mediamatters.org/new-york-times/how-bret-stephens-and-bari-

weiss-have-taken-ny-times-campus-concern-trolling-new.

       202.    Attached hereto as Exhibit 200 is a true and authentic copy of an article entitled

“Why are Newsweek and The New York Times using troll tactics for clicks?,” published by The

Outline dated November 29, 2017, which can be found at https://theoutline.com/post/2528/why-

are-newsweek-and-the-new-york-times-using-troll-tactics-for-clicks?zd=2&zi=dodamsuj.

       203.    Attached hereto as Exhibit 201 is a true and authentic copy of an article entitled

“New York Times Promises Truth and Diversity, Then Hires Climate-Denying Anti-Arab White

Guy,” published by The Intercept dated April 14, 2017, and which can be found at

https://theintercept.com/2017/04/14/new-york-times-promises-truth-and-diversity-then-hires-

climate-denying-anti-arab-white-guy/.




                                               30
         Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 31 of 32




       204.     Attached hereto as Exhibit 202 is a true and authentic copy of an article entitled

“New York Times writer fired just hours after being hired,” published by The New York Post

dated February 14, 2018, and which can be found at https://nypost.com/2018/02/14/new-york-

times-writer-fired-just-hours-after-being-hired/.

       205.     Attached hereto as Exhibit 203 is a true and authentic copy of an article entitled

“Newest Member of NYT Editorial Board Has History of Racist Tweets,” published by National

Review        dated    August       2,      2018,          and      which      can         be        found    at

https://www.nationalreview.com/news/sarah-jeong-new-york-times-hires-writer-racist-past/.

       206.     Attached hereto as Exhibit 204 is a true and authentic copy of an article entitled

“Palin to attend Western Conservative Summit,” published by Durango Herald dated June 22,

2016, and which can be found at https://durangoherald.com/articles/106056.

       207.     Attached hereto as Exhibit 205 is a true and authentic copy of an article entitled

“CNN Fires Kathy Griffin From New Year’s Eve Broadcast Over Trump Photo,” published by

The   New      York    Times     dated     May      31,     2017,    and    which     can       be    found   at

https://www.nytimes.com/2017/05/31/arts/trump-kathy-griffin.html.

       208.     Attached hereto as Composite Exhibit 206 is a true and authentic copy of an

article entitled “How Outrage Built Over a Shakespearean Depiction of Trump,” published by

The    New      York    Times      dated    June          12,    2017,     which     can        be    found   at

https://www.nytimes.com/2017/06/12/theater/donald-trump-julius-caesar-public-theater-oskar-

eustis.html; and an article entitled “Et Tu, Delta? Shakespeare in the Park Sponsors Withdraw

from Trump-Like ‘Julius Ceasar’,” published by The New York Times dated June 11, 2017,

which can be found at         https://www.nytimes.com/2017/06/11/arts/delta-airline-trump-public-

theater-julius-caesar.html.




                                                     31
        Case 1:17-cv-04853-JSR Document 109 Filed 07/11/20 Page 32 of 32




        209.      Attached hereto as Exhibit 207 is a true and authentic copy of Form 10-Q

Quarterly Report for quarterly period ending March 26, 2017, and Form 10-Q Quarterly Report

for   quarterly    period   ending   June   25,    2017,   both   of   which   can   be   found   at

https://investors.nytco.com/investors/financials/quarterly-earnings/default.aspx.

        210.      Attached hereto as Composite Exhibit 208 is a true and authentic copy of

Plaintiff’s Deposition Exhibits 196 and 196(A), James Devine Tweet dated June 17, 2017, and

produced in discovery by Plaintiff bearing Bates stamps PALIN 2513-2518.

        211.      Attached hereto as Exhibit 209 is a true and authentic copy of The New York

Times Editorial Board Page published by The New York Times on June 15, 2017, and which can

be                                                found                                           at

https://web.archive.org/web/20170615094453/http://www.nytimes.com/interactive/opinion/edito

rialboard.html.

        212.      Attached hereto as Exhibit 210 is a true and authentic copy of Plaintiff’s

Deposition Exhibit 32(L), “Scoop Edits to the Editorial,” and produced in discovery by

Defendants bearing Bates stamps NYTIMES 229-289.

        213.      Attached hereto as Exhibit 211 is a true and authentic copy of “What Donald

Trump Gets Wrong About Orlando,” an article published by The New York Times on June 13,

2016, and which can be found at https://www.nytimes.com/2016/06/14/opinion/what-donald-

trump-gets-wrong-about-orlando.html.

I HAVE READ EVERY STATEMENT MADE IN THIS DECLARATION AND DECLARE
UNDER PENALTY OF PERJURY THAT EACH STATEMENT IS TRUE AND CORRECT.




 July 10, 2020
Date                                                SHANE VOGT


                                                   32
